NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WARNER CHILCOTT LABORATORIES IRELAND
LIMITED, WARNER CHILCOTT COMPANY, LLC,
WARNER CHILCOTT (US), LLC, AND MAYNE
PHARM_A INTERNATIONAL PTY. LTD.,
Plaintiffs»Appellees,
V.
MYLAN PHARMACEUTICALS INC. AND MYLAN
INC.,
Defendan,ts-Appellan,ts. "
2011-1611
Appea1 from the United States DiStrict C0urt for the
District of New Jersey in case n0. 09-CV-2073, Judge
Wi11ia1;n J. Martini.
ON MOTION
PER CUR1AM.
ORDER
Mylan Phar1naceutica1s I11c. and My1an Inc. (My1an)
move for a stay, pending appea1, of the preliminary in-

WARNER CHlLCOTT LABS V. MYLAN PHARMA 2
junction issued by the United States District Court for the
DistriCt of New Jersey. Warner Chi1cott Laborat0ries
Ire1and Limited et al. oppose. My1an rep1ies.
Upon consideration thereof
IT IS ORDERED THAT:
The motion is denied.
FoR THs CoURT
 2 5  fsi Jan Horbaly
Date J an Horbaly
C1erk
cc: Dominick A. C0nde, Esq. __
Larry L. Shatzer, Esq. F||_ [)
U.S. COURT 0FEPPEALS FOR
53 ms FEoERAL crRc:ulT
0CT 25 2011
.lANHORBALY
CLERK